*311Territory of Michigan, to wit—
The United States of America to the Marshall of the territory of Michigan: You are hereby commanded that you take William Macomb, if he may be found within the Territory of Michigan, and him Safely Keep, So that you may have his body before the judges of our Supreme Court to be holden at Detroit, on the third monday in September next, then & there in our Said court, before our Said judges, to answer William Robison in a plea of trespass, why with force and arms an assault he did make on the body of him the Said William Robison, and him the Said William Robison did then & there beat, bruise, wound, and ill treat in So much that his life was then & there greatly despaired of; and other outrages to him did then & there commit—&c—and against the peace &c and to his damage, as he Says, ten thousand dollars; and of this writ make due return. Witness Augustus B. Woodward, chief judge of our Said Supreme Court, the fourth day of june one thousand eight hundred ten. Peter Audrain elk S.C.T.M.